Pee Curiam:.
We have examined the testimony in the plaintiffs’ appendix which is made the basis for the claim that the finding should be corrected. We find nothing to support the claim that the statements by the defendant as to what he paid for the property or what he expected as a profit in reselling it were relied upon by the plaintiffs in making the purchase. The trial court found that these statements were not relied upon. Reliance upon claimed fraudulent representations is an essential element of an action for damages for such representations, and the failure of the plaintiffs to establish that reliance is fatal to their action. Bradley v. Oviatt, 86 Conn. *73863, 67, 84 A. 321. The plaintiffs do not seek a cancellation of the contract hut an adjustment of the purchase price by judicial decree. The record presents no basis for the suggested interference.
There is no error.